     Case 2:19-cr-00380-FMO Document 458 Filed 09/26/19 Page 1 of 3 Page ID #:1870



1

2                                                                     9/26/2019
3                                                                      CW
4

5

6

7

8                             UNITED STATES DISTRICT COURT

9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                No. 2:19-CR-00380-FMO

12              Plaintiff,                    ORDER CONTINUING TRIAL DATE AND
                                              FINDINGS REGARDING EXCLUDABLE TIME
13                    v.                      PERIODS PURSUANT TO SPEEDY TRIAL
                                              ACT
14    VALENTINE IRO, et al.,
                                              TRIAL DATE: 4-14-2020
15              Defendants.

16

17         The Court has read and considered the Stipulation Regarding
18   Request for (1) Continuance of Trial Date and (2) Findings of
19   Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
20   parties in this matter on September 24, 2019.          The Court hereby finds
21   that the Stipulation, which this Court incorporates by reference into
22   this Order, demonstrates facts that support a continuance of the
23   trial date in this matter, and provides good cause for a finding of
24   excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161,
25   as to defendants VALENTINE IRO (1); CHUKWUDI CHRISTOGUNUS IGBOKWE
26   (2); IZUCHUKWU KINGSLEY UMEJESI (4); ADEGOKE MOSES OGUNGBE (5);
27   TITYAYE MARINA MANSBANGURA (7); CHUKWUDI COLLINS AJAEZE (8); EKENE
28   AUGUSTINE EKECHUKWU (9); COLLINS NNAEMEKA OJIMBA (11); GEORGE
     Case 2:19-cr-00380-FMO Document 458 Filed 09/26/19 Page 2 of 3 Page ID #:1871



1    UGOCHUKWU EGWUMBA (27); CHIJIOKE CHUKWUMA ISAMADE (43); VICTOR

2    IFEANYI CHUKWU (56); CHIDI EMMANUEL MEGWA (57); MUNACHISO KYRIAN

3    UKACHUKWU (67); and NWANNEBUIKE OSMUND (68).

4          The Court further finds that: (i) the ends of justice served by

5    the continuance outweigh the best interest of the public and

6    defendant in a speedy trial; (ii) failure to grant the continuance

7    would be likely to make a continuation of the proceeding impossible,

8    or result in a miscarriage of justice; (iii) failure to grant the

9    continuance would unreasonably deny defendant continuity of counsel
10   and would deny defense counsel the reasonable time necessary for
11   effective preparation, taking into account the exercise of due
12   diligence; (iv) the case is so unusual and complex due to the number
13   of defendants and the nature of the prosecution that it is
14   unreasonable to expect adequate preparation for pretrial proceedings
15   or for the trial itself; and (v) this trial date represents a
16   reasonable period of delay when the defendants are joined for trial,
17   the time for trial has not run as to any defendant, and no motion for
18   severance has been granted.

19         THEREFORE, FOR GOOD CAUSE SHOWN:

20         1.    The trial in this matter is continued from the trial dates

21   previously listed in the prior Case Management Orders (ECF Nos. 368,

22   416, and 432) to April 14, 2020.          Additionally, the dates set forth

23   in the Court’s Complex Case Management Order, contemporaneously filed

24   herewith, shall control.

25         2.    The time period of the trial dates previously listed in the

26   prior Case Management Orders to April 14, 2020, inclusive, is

27   excluded in computing the time within which the trial must commence,

28

                                           2
     Case 2:19-cr-00380-FMO Document 458 Filed 09/26/19 Page 3 of 3 Page ID #:1872



1    pursuant to 18 U.S.C. §§ 3161 (h)(6), (h)(7)(A), (h)(7)(B)(i),

2    (h)(7)(B)(ii), and (h)(7)(B)(iv).

3          3.    Defendants on bond shall appear in Courtroom 6D of the

4    Federal Courthouse, 350 W. 1st Street, Los Angeles, California on

5    April 14, 2020 at 8:30 a.m.

6          4.    Nothing in this Order shall preclude a finding that other

7    provisions of the Speedy Trial Act dictate that additional time

8    periods are excluded from the period within which trial must

9    commence.    Moreover, the same provisions and/or other provisions of
10   the Speedy Trial Act may in the future authorize the exclusion of
11   additional time periods from the period within which trial must
12   commence.
13         IT IS SO ORDERED.
14

15     September 26, 2019                              /s/
       DATE                                    FERNANDO M. OLGUIN
16                                             UNITED STATES DISTRICT JUDGE
17

18

19   Presented by:
20        /s/
      ANIL J. ANTONY
21    Assistant United States Attorney
22

23

24

25

26

27

28

                                           3
